Citation Nr: 0012749	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a reduction in the rating for a left knee condition 
from 30 percent disabling to 20 percent disabling was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from July to 
September 1977.

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which formalized a reduction in the 
veteran's compensation rating for a left knee condition from 
30 percent to 20 percent.

The veteran also appealed an RO decision in March 1996 
granting a temporary total rating for his left knee 
disability based on convalescence, from February 19, 1996 
through March 1996, under the provisions of 38 C.F.R. § 4.30 
(1999); he appealed for an extension of the total rating.  
The claim was addressed in a supplemental statement of the 
case issued in August 1997.  However, the veteran failed to 
submit a substantive appeal.  The Board notes that the 
veteran's representative referred to the claim in written 
argument dated in May 1999, but this was more than 1&1/2 
years after the 60 day period allowed to perfect the appeal 
after the statement of the case was issued, and more than 3 
years after the appealed 1996 RO decision.  Since the veteran 
did not perfect his appeal of the issue, the Board does not 
have jurisdiction to act on it.  See 38 C.F.R. §§ 20.200, 
20.302(c) (1999) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (if the claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision").  Accordingly, the Board's jurisdiction is 
limited to the issue of whether a reduction in the rating for 
a left knee condition from 30 percent disabling to 20 percent 
disabling was proper.   

The veteran was scheduled for a Travel Board hearing on April 
13, 2000, and was advised by written correspondence of the 
date and time, but failed to appear. Accordingly, the Board's 
disposition of this matter will be based solely on that 
evidence contained within the veteran's claims folder.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO increased the 
evaluation for a left knee condition from 20 percent to 30 
percent, effective from May 20, 1992.

2.  In a September 1996 rating decision, the RO formalized a 
proposed reduction in the rating for a left knee condition 
from 30 percent to 20 percent, effective December 1996, 
based, in part, on findings in an April 1996 VA examination 
as well as private medical reports dated in 1996.  

3.  At the time of the September 1996 rating reduction the 
veteran's left knee condition was productive of limitation of 
flexion to 30 degrees and some instability; the medical 
evidence does not reflect an improvement in the left knee 
disability, to include improvement in ability to function 
under ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for a left 
knee condition from 30 percent to 20 percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 
4.2, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257-5261 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for a left knee 
condition from 30 percent to 20 percent was proper is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).  The Board also finds that the RO satisfied the 
procedural requirements for rating reductions, set forth in 
38 C.F.R. § 3.105(e) and (h) (1999), regarding notice and an 
opportunity for a predetermination hearing.

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. 
§ 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve.  See 
38 C.F.R. § 3.344(c).  The Board notes that the provisions of 
38 C.F.R. § 3.344(b) and (c) do not apply to this case 
because the 30 percent rating for the veteran's left knee 
condition was in effect for less than five years.

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations, such as those noted above, 
need to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413, 420-421 (1993) (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  See also 38 C.F.R. 
§ 3.344(c) (authorizing reduction of a rating in effect for 
less than five years on the basis of examination disclosing 
improvement).
In other words, pursuant to the above provisions, "the RO and 
Board are required in any rating reduction case to ascertain, 
based on a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Moreover, in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id.; 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports the reduction.  Id., citing Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990).  The Board cautions that a rating 
reduction case is not a rating increase case.  Id., citing 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

A review of the record reveals that in a March 1978 rating 
decision, service connection was granted for a postoperative 
left knee condition, rated as 10 percent disabling from 
October 1977, under 38 C.F.R. § 4.71a, Code 5259.  That 
disability rating was increased to 20 percent, under 
38 C.F.R. § 4.71a, Code 5257, effective November 1, 1979, by 
an RO decision in May 1980.  The 20 percent rating remained 
unchanged until the RO, in a December 1992 rating decision, 
assigned a 30 percent evaluation for the veteran's left knee 
condition, relying, in part, on a May 1992 VA examination and 
private medical records dated 1992.

In a June 1996 rating decision, the RO proposed reducing the 
evaluation for the veteran's left knee condition to 20 
percent, based, in part, in findings in an April 1996 VA 
examination and private medical reports dated in 1996.  By a 
letter dated July 1996, the RO notified the veteran of the 
proposed reduction, and in a September 1996 rating decision, 
the RO reduced the evaluation for the veteran's left knee 
condition from 30 percent to 20 percent, effective December 
1, 1996.  The veteran disagreed with that reduction, 
contending that his condition has not improved and that the 
reduction from 30 percent to 20 percent was improper.

The Board notes that since the 30 percent rating for a left 
knee condition was in effect for less than 5 years, the 
provisions of 38 C.F.R. § 3.344(a) and (b), regarding 
stabilization of disability evaluations, are not applicable.

Prior to the RO's assignment of a 30 percent evaluation for a 
left knee condition, the evidence of record included a May 
1992 VA examination, VA hospitalization report dated March to 
May 1992, and a private physician's statement.  The evidence 
indicates that the veteran was admitted to the VA orthopedic 
service in March 1992 for further management of a gunshot 
wound to the right foot that was sustained that same month.  
Pin placement was done at an outside hospital for associated 
foot fractures and also multiple debridements of soft tissue.  
Once at the VA hospital the external fixator was replaced and 
further debridement was done.  Also flap grafts and skin 
grafts were done and a Syme's amputation was necessary.  John 
F. Steele, M.D. in an undated statement indicated that the 
veteran's amputation of the right foot had caused a lot of 
stress, inflammation, and aggravation to his left knee, 
making the veteran very unstable.  In the May 1992 VA 
examination the veteran reported pain in the left knee which 
had become worse since his amputation.  He complained that 
his left knee gave out and was given a rigid back brace.  He 
was currently walking with crutches and was on Motrin for the 
pain.  The veteran complained of pain in his left knee after 
walking twenty-five feet.  The examination showed one 
horizontal scar and two vertical scars.  There was tenderness 
on the medial aspect of the right knee.  Extension was to 0 
degrees and the flexion was to 120 degrees and the veteran 
experienced pain at and beyond 70 degrees.  The anterior 
drawer test and Lachman test were positive.  The diagnosis 
was anterior and lateral instability left knee, postoperative 
residuals of left knee surgery exacerbated by increased 
weight bearing on the left leg due to amputation of right leg 
above the ankle.  The December 1992 RO decision increased the 
rating for the veteran's left knee disability to 30 percent, 
effective from May 1992; it was noted that there had been an 
intercurrent injury to the right foot necessitating 
amputation which then aggravated the left knee condition.

Subsequently, the veteran had knee surgery at a private 
hospital in January 1994, March 1995, and February 1996.  A 
statement from Dr. Steele dated March 1996 indicated that the 
veteran had been under his care for a left knee problem since 
March 1994.  He indicated that the veteran had always 
complained of pain and buckling in the left knee and has had 
undergone arthroscopic surgery five times of the left knee.  
The diagnosis as of the surgery in February 1996 was 
traumatic arthritis of the left knee.  The last time Dr. 
Steele saw the veteran in March 1996 he complained of 
stiffness, but no pain.

During a VA examination dated April 1996 the veteran 
complained of soreness and stiffness of the left knee.  The 
examination showed no swelling, no deformity and there was 
minimal tenderness at the posterior knee area.  Range of 
motion was flexion to 30 degrees, extension to 0 degrees, and 
rotation to 5 degrees.  X-rays revealed advanced degenerative 
arthritis.  

Following the receipt of the above mentioned medical 
evidence, in a June 1996 rating decision, the reduction from 
30 percent to 20 percent was proposed.

A July 1996 statement from Dr. Steele indicated that he 
advised the veteran that his condition was a progressive one 
and that would experience a steady deterioration until he 
required a total knee reconstruction.  The veteran had 0-45 
degrees of motion or less, and his knee had not improved.  
Dr. Steele further indicated that that the veteran's left 
knee problem was extremely painful and difficult for him to 
perform certain activities to include bending, stooping, or 
any activity that put stress on the left knee.

Social Security Administration records show that the veteran 
injured his knee in industrial accidents with the primary 
diagnosis of affective disorder and secondary diagnosis of 
degenerative arthritis, left knee.

During his April 1997 RO hearing the veteran testified to 
having approximately 12 to 13 surgeries on his knee and that 
he could not walk very well, although, he admitted that some 
of his knee problems were due to the amputation of his right 
foot due to a post-service gunshot wound.  He also indicated 
that he started receiving Social Security benefits in 1986 or 
1987 for his knee and back disabilities.  The veteran also 
testified that his physician indicated that he needed a total 
knee replacement.

The veteran's left knee condition has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides 
guidelines for evaluating recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
warranted for severe impairment and a 20 percent evaluation 
is warranted for moderate impairment.

The Board has reviewed the veteran's medical history with 
respect to his left knee condition, as summarized above.  See 
38 C.F.R. § 4.1; Brown, 5 Vet. App. at 421, citing Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board finds 
that the evidence present at the time of the September 1996 
rating reduction did not reflect an actual improvement in the 
veteran's left knee condition, as compared to the evidence 
present at the time of the December 1992 rating decision that 
assigned a 30 percent evaluation.  The April 1996 VA 
examination showed that the veteran was only able to flex his 
left knee to 30 degrees, which is indicative of a worsening 
of his range of motion.  The examiner did not even comment on 
the presence or absence of instability of the knee.  Since 
the last VA examination did show some instability, and there 
is other clinical evidence of record to suggest such, one can 
certainly not assume by the absence of any commentary that 
the knee is stable, at least not for purposes of determining 
whether a rating reduction was proper.  In any event, when 
comparing the relevant medical evidence dated before the 1992 
and 1996 RO decisions, the Board finds that the later medical 
evidence does not reflect an improvement in the left knee 
disability, to include improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 421.  As the reduction of the veteran's disability 
rating for a left knee condition from 30 percent to 20 
percent was not warranted by a preponderance of the evidence, 
restoration of a 30 percent rating is warranted.




ORDER

As the reduction in the evaluation for the veteran's left 
knee condition from 30 percent to 20 percent was not 
warranted, restoration of a 30 percent rating for a left knee 
condition is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

